Citation Nr: 0844261	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
lumbar strain with degenerative joint disease, degenerative 
disc disease with facet hypertrophy, spinal stenosis and 
herniated nucleus pulposus, L-4/L-5, status post-discectomy 
and fusion, rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for diabetes 
mellitus with erectile dysfunction, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1988.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, a good deal of 
change has taken place within the veteran's service-connected 
disability picture.  The issues on the front page in part 
reflect increased evaluations assigned as a result thereof.  
Since these are not at the maximum available, the issues 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

For reasons which also will be reviewed briefly below in the 
remand portion of this decision, and based on his arguments 
throughout the claim, the VARO thought that the veteran might 
have been satisfied with the recent adjudicative and rating 
actions to include a grant of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In August 2008, the VARO asked the 
veteran's representative for clarification on that matter by 
September 12, 2008.  It is not confirmed that further contact 
was made with the veteran; and representational clarification 
directly addressing that issue was not forthcoming other than 
the September 29, 2008 submission of another copy of the 
essence of two earlier VA Forms 646 from October 2007 and 
April 2008.  Thus, absent other than a series of virtually 
identical, nonevidentiary-specific VA Forms 646 on the issues 
shown on the front cover, since the veteran's satisfaction 
with the TDIU has not been verified, the Board is obligated 
to continue to address the substantive merits of the pending 
issues as certified (and modified by interim rating actions).

Service connection is also now in effect for peptic ulcer 
disease, rated as 10 percent disabling; radiculopathy, left 
lower extremity, secondary to status post lumbar strain with 
degenerative joint disease, degenerative disc disease with 
facet hypertrophy, spinal stenosis and herniated nucleus 
pulposus, L-4/L-5, status post-discectomy and fusion, rated 
10 percent disabling; radiculopathy, right lower extremity, 
secondary to status post lumbar strain with degenerative 
joint disease, degenerative disc disease with facet 
hypertrophy, spinal stenosis and herniated nucleus pulposus, 
L-4/L-5, status post-discectomy and fusion, rated 10 percent 
disabling; and amputation of the right middle fingertip, and 
laparotomy scar, each rated as noncompensably disabling.  A 
TDIU has been in effect since April 21, 2007.  The veteran is 
also in receipt of special monthly compensation based on loss 
of use of a creative organ.

The issue # 1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D. C.




FINDINGS OF FACT

1.  Bilateral pes planus has not been manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more; the condition is controlled 
through continuous utilization of prescribed medication.

3.  The veteran's diabetes has and continues to be fully 
manageable by restricted diet only; he has not had to take 
insulin or an oral hypoglycemic agent, and he has not had 
episodes of ketoacidosis or hypoglycemia. 

4.  The veteran has erectile dysfunction secondary to his 
service-connected diabetes mellitus; his erectile dysfunction 
is not characterized by deformity of the penis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for diabetes mellitus, type II, have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).

4.  A separate compensable rating for erectile dysfunction, 
in addition to the special monthly compensation for such 
disability, is not warranted.  38 U.S.C.A. §§ 1114(k), 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 
4.14, 4.115(b) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed, all of which informed him of all pertinent 
requirements for supporting his claims.  With regard to all 
but Issue #1, the Board finds that the content of letters and 
other communications complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006).  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence not already of record, which would need to 
be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008) which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial review.


II.  Increased Ratings: General Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999). 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


C.  Bilateral pes planus
Specific Criteria, Factual Background and Analysis

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations. 38 C.F.R. § 4.45.  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Pes planus is rated utilizing Diagnostic Code (DC) 5276 
(flatfoot, acquired).  38 C.F.R. § 4.71a.  Under DC 5276, a 
non-compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Pronounced bilateral 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances warrants a 50 
percent rating.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  Diagnostic Code 
5284 provides criteria for rating other foot injuries.  A 
moderate foot injury warrants a 10 percent disability 
evaluation.  A moderately severe foot injury warrants a 20 
percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

However, applying Diagnostic Codes 5277 through 5279 is not 
appropriate as there is no evidence of bilateral weak foot, 
acquired pes cavus, or anterior metatarsalgia, respectively.  
Similarly, the evidence does not support the application of 
Diagnostic Code 5281, valgus rigidus, Diagnostic Code 5282, 
hammer toe, and Diagnostic Code 5283, malunion or nonunion of 
the tarsal or metatarsal bones. 

VAOGCPREC 9-98 held that DeLuca could apply to Diagnostic 
Code 5284 depending on the nature of the foot injury 
concerned.  VA General Counsel precedent opinions are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (2007).

Clinical treatment records including a large packet from SSA 
are in the files and are available for comparison.  
Statements are in the file from a podiatrist, BJH, relating 
to care from 1995 to the early 2000's.

Reports are in the file from a podiatrist, RM, showing that 
in March 2007, at a private surgical center, he underwent an 
Austin bunionectomy to the right foot for hallux valgus of 
the right foot.  He was to have follow-up and in the interim, 
told to say off the foot except as tolerated with partial 
weight bearing wearing a Darco shoe.  He was seen the 
following month with good healing.  The left foot was to be 
scheduled for later.  He had had prosthetic inserts from VA 
for long-time foot pain, and fungal cream which had not 
worked; the latter had been revised and the new combination 
of cream and tablets seemed to be working in clearing up the 
foot and nail infection.

A statement is of record from the podiatrist in November 2007 
to the effect that he had had the March 2007 surgery on the 
right foot, but problems persisted including inflamed 
tendons.  A special orthopedic shoe was to be prescribed by 
VA, but it was felt that surgery might again be required.  In 
the meantime, they were waiting for full healing on the right 
before going ahead with the left foot.

On a special VA orthopedic evaluation in December 2007, the 
veteran said that he had had a 5th proximal phalanx 
phalangectomy and a 1st metatarsophalangal joint bunionectomy 
in March 2007 on the right foot.  He said that he now 
experiences daily bilateral foot global mechanical pain, 5-
6/10 in intensity.  He had occasional flare-ups to 10/10 of 
this pain about 8-10 times a year for which he would receive 
a Cortisone injection from his podiatrist.  The veteran said 
that he had also received benefit from the shelf arch support 
orthotics.  He used no other orthopedic assistance devices.

On examination, he had bilateral hallux valgus deformity.  
His feet were long and narrow and showed diminished 
longitudinal plantar aches.  The various surgical scars were 
described and said to be well healed.  He had tenderness in 
the mid aspect of both longitudinal aches.  Bilateral 
transverse plantar arches were not tender and minimally 
diminished.  His 1st MTP joints appeared arthritic and were 
tender to palpation.  He had no other abnormal motions or 
deformity.  Both Achilles tendons were minimally tender to 
palpation at the calcaneal insertions and were otherwise 
intact and of normal alignment.  He had 10 degrees of valgus 
angulation of the os calcis in relation to the long axis of 
the tibia.  Ranges of motions  were cited and there was said 
to be no sign of apparent pain, weakness, fatigability or 
loss of coordination during the repetitions or range of 
motion exercises.

X-rays showed left inferior calcaneal bone spur with mild pes 
planus; and status post 1st tarsometatarsal osteotomy with 
mild degenerative joint disease (DJD) changes of the 1st MP 
joint.  He had deformity of the right 5th proximal and 
midphalanges, and bilateral mallet toes.

Extensive subsequent SSA records (and the disc from which the 
copies were taken) were introduced reflecting no additional 
pertinent symptoms or other disabilities.

In assessing his pes planus, the disability has not been 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation.  He has 
benefited from the use of simple shelf arch support orthotics 
alone without other orthopedic shoes or appliances.  The 
Board concurs with the VARO that this disability picture most 
nearly approximates the criteria for the 30 percent rating, 
but not more than that.

The Board has also considered whether the veteran should be 
considered for a separate rating under any of the other Codes 
applicable to rating disability of the foot (See 38 C.F.R. § 
4.71a, Codes 5276 to 5283).  A separate rating for specific 
foot or toe pathology in addition to the 30 percent rating 
already awarded for severe disability of the feet (e.g., pes 
planus under Code 5276) would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. (Such a 
separate rating would also have the potential to create the 
incongruous situation where a veteran actually received a 
rating equal to or greater than the 40 percent rating for 
loss of use of the foot for pathology that did not result in 
actual loss of use of the foot).

D.  Hypertension
Specific Criteria, Factual Background and Analysis

The veteran's disability has been rated under DC 7101 for 
hypertension which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more. Id.  There are no other more 
appropriate or applicable ratings under which to rate this 
case of hypertension.  

For clarification purposes, the Board notes that associated 
with Code 7101 is a note which states that "the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. Id.  

The Board notes that a change was made fairly recently to the 
criteria used to evaluate disabilities evaluating 
hypertension.  This change added a Note (3) to the criteria 
at DC 7101 that directed that hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  As service connection has not been granted 
for heart disease, the recent amendment to the regulations is 
not for application in this case.  See 38 C.F.R. § 4.104, DC 
7101 (2007).

Prior clinical records are in the file for comparative 
purposes.  The most recent examination findings appear to be 
appropriately reflective of a stable disability picture, and 
well represent his current status.

Clinical treatment records with regard to the veteran's 
hypertension show that he has been given prescriptions on 
recurrent bases.  

In December 2006, VA clinical records showed that he got his 
medications through his private insurer VA (through his 
employment with the federal government) which was cheaper 
than VA.  The examiner said that the veteran's Procardia 
obtained on that basis was keeping his hypertension under 
good control.  His blood pressure in November 2006 was 
131/80, and 104/81 the following month,

Evaluations undertaken in March 2007 primarily to assess his 
back and pain problems showed benign hypertension.  

A private physician, BC, M.D., in April 2007, noted that he 
had been seeing the veteran for hypertension for years.  In 
1999, he had been found to have some heart wall muscle 
thickening; since then, they had aggressively medicated the 
hypertension which had been stable for the prior 6-7 years. 

On VA special examination in December 2007, he said he had 
had been diagnosed with hypertension in 1982.  Since then, he 
had had various medications, which were changed as required 
for control; he was now taking Procardia and Divan.  He had 
had no symptoms associated with the hypertension including 
headaches.  He had a Doppler every several years, the last 
one having been in June 2007 which was OK.

Extensive subsequent SSA records (and the disc from which the 
copies were taken) were introduced showing no additional 
pertinent symptoms or other disabilities.

In assessing his hypertension, since first diagnosed, it has 
never been manifested by diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more; 
throughout, his condition has been and continues to be well 
controlled through continuous utilization of prescribed 
medication.

E.  Diabetes mellitus with erectile dysfunction
Specific Criteria, Factual Background and Analysis

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.

"Regulation of activities" in DC 7913 means "avoidance of 
strenuous occupational and recreational activities."  38 
C.F.R. § 4.119, DC 7913 (defining term within criteria for a 
100% rating).  The "regulation of activities" criterion 
requires that "the evidence must show that the claimant's 
activities, both occupational and recreational, require that 
he avoid strenuous activity."  Accordingly, a 40% disability 
rating under DC 7913 is assigned to a claimant who 
demonstrates by evidence that he or she is required to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 363 (2007).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

Prior evaluative records and clinical data are in the files 
for comparative purposes.

When seen by BC, M.D., in April 2007, his diabetes was said 
to be controlled by diet and exercise although his back 
problems caused difficulties with the exercise regimen.

On VA special examination, the veteran said that he had been 
diagnosed with diabetes in 1994-1995. Since then, he had 
controlled it with diet and no medications.  His weight 
fluctuated between 200 and 208 and he had not had any 
significant loss or gain.  He had no restrictions in 
activities from the diabetes.  He saw his care provider about 
twice a year for follow-ups.  He was noted to have had some 
erectile dysfunction for 12 years.  He had nocturia times 4, 
but no prostate problems that he knew of and testing 
including PSAs had been good.  He had tried various 
medications for the erectile problems without success.  On 
examination, his genitals were entirely normal and there was 
no penile, testicles, epididymis, or spermatic cord 
deficiency or deformity.

Extensive subsequent SSA records (and the disc from which the 
copies were taken) were introduced showing no additional 
pertinent symptoms or other disabilities.

In assessing his diabetes mellitus, it is unequivocal that it 
is manageable by restricted diet only which warrants no more 
than a 10 percent rating.  He has never required requiring 
insulin or any oral hypoglycemic agent as would warrant a 
higher rating.

As noted above, complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

The veteran is currently assigned a 10 percent evaluation for 
diabetes mellitus with erective dysfunction.  He is also 
receiving special monthly compensation for impotence (as loss 
of use of a creative organ) under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).   

Diagnostic Code 7522 provides a 20 percent rating for penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b.  
There is no evidence that the veteran has a penile deformity 
or that his impotence is due to penile deformity.  The 
veteran's erectile dysfunction is solely due to and secondary 
to his service-connected diabetes.  As to the issue of 
whether he is entitled to a separate compensable rating for 
erectile dysfunction alone, in addition to the rating 
assigned for his diabetes and the special monthly 
compensation which has been awarded, absent penile deformity, 
the Rating Schedule does not provide for such a rating.  In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.

III.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to pes planus, hypertension or 
diabetes, and there is no evidence that these present an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, in view of the Court's holdings cited above, the 
Board has considered whether the case calls for staged 
ratings for these service-connected disabilities. However, 
upon reviewing the longitudinal record in this case, we find 
that his is unnecessary.  

ORDER

An increased evaluation for bilateral pes planus, rated as 30 
percent disabling, is denied.

An increased evaluation for hypertension, rated as 10 percent 
disabling, is denied.

An increased evaluation for diabetes mellitus with erectile 
dysfunction, rated as 10 percent disabling, is denied.




REMAND

F.  Low back disorder 

The Board notes that there have been changes in the rating 
criteria which pertain to disorders of the spine.  VA has 
issued revised regulations concerning the sections of the 
Rating Schedule that deal with intervertebral disc syndrome, 
and for spine disorders which are not rated under the code 
for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine.

In this case, in addition to the 40 percent assigned for the 
status post lumbar strain with degenerative joint disease, 
degenerative disc disease with facet hypertrophy, spinal 
stenosis and herniated nucleus pulposus, L-4/L-5, status 
post-discectomy and fusion (assigned under Code 5193), the 
veteran now has additional service connection and separate 10 
percent ratings each for radiculopathy of the left and right 
lower extremities secondary thereto. 

Extensive clinical records are in the file, as well as 
examination reports to include specialized testing (e.g., 
magnetic resonance imagine (MRI)'s, with regard to the 
veteran's low back and secondary radicular problems.  
Included therein are VA, private and Social Security 
Administration (SSA) records.  The most contemporary of those 
are from late 2007, and these data are some of those on which 
the current ratings are now assigned.

An Office of Personnel Management (OPM) document is in the 
file dated in August 2007 reflecting that he had been found 
to be disabled for his position as an FAA Aviation Safety 
Inspector due to his back condition.

However, as noted on several documents in the file including 
the official rating action in January 2008, a VA 
reexamination for his back problems was scheduled for July 
2008.  

There is a collateral hand-written notation on a serial VA 
memoranda with dates in August and September 2008 inferring 
that the examination should, might or could have been 
cancelled because it would have been less than a year since 
the December 2007 findings already of record.  However, 
notwithstanding the time for such an examination had then 
already past and thus it would have been easily verifiable 
even by telephone, no attempt was apparently undertaken to 
confirm the fact one way or the other.  Thus, it remains 
clear that a new VA examination was scheduled for July 2008, 
it is not shown that it was or was not undertaken, and if 
done, any associated report is not of record.  

Under pertinent regulations, the Board is required to obtain 
such records or certainly at least ascertain whether the 
examination was or was not cancelled.  Unfortunately, even if 
the July 2008 examination was not cancelled, and even if this 
fact could be ascertained by the Board, the Board does not 
otherwise have the mechanism for obtaining an actual report 
of such examination for use in this review.  Thus, the Board 
has no option but to return the case to obtain verification, 
and if applicable, to obtain a copy of the report for review 
in concert with the claim.

The Board also notes, as was addressed above, that throughout 
his current appellate claim, the veteran's primary concern 
and pursuit has seemed to be the impact of his disabilities 
on his job and thus his entitlement to TDIU.  That has now 
been addressed with the grant of TDIU by VA.  With particular 
regard to his back, the clinical evidence and statements from 
various providers including BC, M.D., which he has submitted 
throughout this period have been focused on the situation as 
it deals with his working. 

It was thought that the TDIU grant might have satisfied his 
claim, and VARO endeavored to clarify that through the 
appropriate channels, e.g., via his duly authorized 
representative.  But since he is not shown to have been asked 
directly by VARO or his representative, and his 
representative did not otherwise fully or directly address 
the issue, that remains unclear.  Since the case must be 
remanded for other development on the back issue anyway, this 
is an appropriate time to review that option with the veteran 
for his personal clarification. 




Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    The veteran should submit any 
documentation with regard to private care 
for his back since December 2007 and this 
should be added to the file; the VA should 
assist as feasible.

    Up-to-date VA records, including for 
any VA examination including one 
undertaken in July 2008, should be 
acquired and attached to the claims file.  
The efforts to obtain such evidence should 
be fully documented in writing in the 
file.
    
    2.  The veteran should be specifically 
and directly asked to indicate whether the 
action taken on his claim to grant the 
TDIU has or has not satisfied his 
remaining claim.  In either instance, he 
should so state in writing.  If the TDIU 
satisfied his appeal, the case should then 
be immediately and expeditiously returned 
to the Board for final appellate 
processing.
    
    3.  If the veteran indicates [as 
requested in (2) above] that his claim has 
not been satisfied by the TDIU, the case 
should be reviewed on the remaining 
appellate issue, considering the aggregate 
evidence including that obtained pursuant 
to this remand, and if the decision 
remains unsatisfactory, a SSOC should be 
issued, and the veteran and his 
representative should be afforded an 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need not do anything further in that 
instance.  
    
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


